Citation Nr: 0630886	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  05-14 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the March 17, 1975, RO decision which reduced the 
assigned disability evaluation from 100 percent to 70 percent 
for schizophrenia contained clear and unmistakable error 
(CUE).

2.  Whether the July 1, 1983, RO decision which reduced the 
assigned disability evaluation from 100 percent to 50 percent 
for schizophrenia contained CUE.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The veteran presently resides in 
Florida and his appeal was certified to the Board from the RO 
in St. Petersburg.  

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record reflects that service connection for 
schizophrenia, undifferentiated type, was established by the 
San Juan, Puerto Rico, RO in a July 1973 rating decision, at 
which time a 100 percent schedular evaluation was assigned, 
effective from September 1971.  Thereafter, the San Juan, 
Puerto Rico, RO promulgated rating decisions which are 
alleged by and on behalf of the appellant to contain CUE.  
Specifically, a March 17, 1975, rating decision reduced the 
assigned disability evaluation from 100 percent to 70 percent 
disabling, effective from June 1, 1975, and a July 1, 1983, 
rating decision reduced the assigned disability evaluation 
from 100 percent to 50 percent disabling, effective from 
October 1, 1985.  The veteran subsequently relocated to 
Massachusetts and his claims file was transferred to the RO 
in Boston which, by a June 1, 1996, rating decision restored 
the previously assigned 100 percent rating, effective from 
May 7, 1990.  This rating was not retroactive to the 
effective date of the original reduction.

Upon consideration of the July 1, 1983, rating decision by 
the RO in San Juan, Puerto Rico, it appears that the veteran 
may be a member of the class in Giusti-Bravo v. United States 
Veterans Administration, 853 F. Supp. 34 (D.P.R. 1993) 
(hereinafter Giusti Bravo), a class action law suit.  In 
October 1993, the United States District Court for the 
District of Puerto Rico approved a Stipulation and Order, 
with appendices, in the Giusti Bravo case, which were later 
amended.  

Notwithstanding the foregoing, indicating that the veteran 
may have had the potential of being a member of the class of 
veterans affected by the Giusti Bravo settlement, it is not 
shown whether the veteran was ever identified by VA as a 
class member, whether the veteran or someone else on his 
behalf may have informed VA of the veteran's intention to be 
a class member, or whether he may have executed a certificate 
in which he specifically declined to participate in the 
special settlement review outlined in the Giusti Bravo 
Stipulation and Order, to include the implementing 
instructions contained in Veterans Benefits Administration 
(VBA) Circular 21-94-2.  Inasmuch as it is unknown whether 
the veteran is in fact a member of the certified class and, 
if so, whether the procedural requirements set forth in the 
Giusti Bravo Stipulation and Order have been met, further 
action by the AMC is deemed to be in order.  

With respect to the remaining issue of whether the March 17, 
1975, RO decision contained CUE, it is noted that this rating 
decision was promulgated prior to the decisions which are 
subject to the Giusti Bravo Stipulation and Order.  However, 
adjudication of this issue is deferred pending completion of 
the foregoing development.



Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should ascertain whether the 
veteran is a member of the class of 
veterans covered by the Giusti Bravo 
Stipulation and Order, as amended, and 
specifically, whether the veteran was 
identified by VA and directly notified of 
his status as a potential class member or 
whether VA attempted to notify the 
veteran through alternative means.  

2.  It must also be ascertained whether 
the veteran himself (or someone one else 
on his behalf) ever informed VA of the 
veteran's intention to be included in the 
certified class, as provided by the 
Giusti Bravo Stipulation and Order and 
implementing instructions contained in 
VBA Circular 21-94-2.  

3.  If the veteran is a member of the 
certified class, it must be ascertained 
whether he executed a certificate in 
which he declined to participate in the 
special settlement review.  If so, a copy 
of that certificate must be added to the 
claims folder.  

4.  In the event no such certificate was 
executed, all appropriate development 
pursuant to the procedural requirements 
set forth in the Giusti Bravo Stipulation 
and Order must be undertaken, to include 
entry of a Giusti Bravo neuropsychiatric 
rating.  

5.  If the veteran is not included in the 
Giusti Bravo settlement, he should be 
advised of such and the reasons therefor 
and, thereafter, the veteran's appeal 
should be recertified by the AMC to the 
Board, provided that any and all needed 
development actions have been undertaken 
to permit review of the certified issues.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




